Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 26, 2022. Claims 1-4, 7-11, 14-18, 20-25 are pending.  

Response to Arguments
Applicant’s arguments filed on August 26, 2022 have been considered but are moot in the view of new ground of rejection.

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathy et al. (Pub. No. : US 20160350301 A1) in the view of Kaliski et al. (Pub. No. : US 20170272250 A1) and Alagumuthu et al. (Pub. No. : US 20200311049 A1)

As to claim 1 Tripathy teaches a method, comprising: 
identifying, at an information handling system, a set of data segments within a set of structured data (Paragraphs [0056], [0082], [0084]: The data streams includes a plurality of data segments, including data segments 502-506;
for each of the data segments within the set of data segments (Paragraph [0058], [0084]-[0085]),
applying a hash algorithm to produce a data segment hash value (Paragraph [0086]: each chunk may be hashed to produce a hash value after the chunk is parsed. For instance, the chunks shown in the data stream 500 are hashed to produce the hash value A 532, the hash value B 534, and the hash value C 536. The hashes may be used to construct fingerprints to identify the chunks), and 
obtaining a standardized identifier for the data segment (Paragraph [0061], [0086]: The hashes may be used to construct fingerprints to identify the chunks); 
expressing the set of structured data in a standard format by arranging the data segments with the set of data segments in a standardized order based on the standardized identifier for each segment (paragraph [0087]: the chunks shown in FIG. 5 have been processed to produce the fingerprint A 542, the fingerprint B 544, and the fingerprint C 546, which correspond respectively with chunk A 512, chunk B 514, and chunk C 516);
assembling an aggregate hash code comprising the standardized identifier and the data segment hash value for each of the data segments in the set of data segments (Paragraph [0066]: the data chunk hash value and the intermediate hash value are combined to produce a data chunk fingerprint).
Tripathy does not explicitly disclose but Kaliski teaches confirming an association of the aggregate hash code with the set of structured data (Paragraph [0064]: confirms that the accumulated hash value matches the hash value at the actual root node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tripathy as taught by Kaliski to improved performance (Kaliski, paragraph [0131]).
Tripathy and Kaliski not explicitly disclose but Alagumuthu teaches normalizing data segment (paragraph [0015]: A first stack may receive the valid data processing request as first data for processing in a data format used by the first stack. The data translator as part of the framework may then convert the first data in this format to the base data format (i.e. normalized format) implemented by the framework with the other stacks and their respective data translators) and converting the data segment into a normalized data segment that is expressed in a standardized data format (paragraphs [0015], [0041]: The data translator as part of the framework may then convert the first data in this format to the base data format (i.e. converting the data segment into a normalized data segment) implemented by the framework with the other stacks and their respective data translators). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tripathy and Kaliski by adding above limitation as taught by Alagumuthu to provides an improved distributed processing system (Alagumuthu, paragraph [0019]).  

As to clam 2 Tripathy together with Kaliski and Alagumuthu teaches a method according to claim 1. Tripathy teaches wherein confirming an association of the aggregate hash code with the set of structured data comprises storing the aggregate hash code in a data structure relating the aggregate hash code to the set of structured data (Paragraph [0064]).

As to clam 3 Tripathy together with Kaliski and Alagumuthu teaches a method according to claim 1. Kaliski teaches wherein confirming an association of the aggregate hash code with the set of structured data comprises checking a data structure for a correspondence between the aggregate hash code and the set of structured data (Paragraphs [0038], [0071], [0076]).

As to clam 4 Tripathy together with Kaliski and Alagumuthu teaches a method according to claim 1. Tripathy teaches wherein confirming an association of the aggregate hash code with the set of structured data comprises sending the aggregate hash code with the set of structured data to an additional information handling system (Paragraph [0051]).

As to clam 7 Tripathy together with Kaliski and Alagumuthu teaches a method according to claim 1. Tripathy teaches receiving the set of structured data at the information handling system (Paragraph [0056]).

	As to claims 8-11, 14-18, 20, they have similar limitations as of claims 1-4, 7 above. Hence, they are rejected under the same rational as of claims 1-4, 7 above.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathy, Kaliski and Alagumuthu in the view of Li et al. (Pub. No. : US 20070130263 A1).

As to claim 21 all of the limitations of claim 1 have been addressed above. Tripathy, Kaliski and Alagumuthu do not explicitly disclose but Li teaches converting data segment comprises removing one or more extraneous spaces from the data segment (Paragraph [0002], [0006]: Text normalization is then performed on the filtered data to provide cleaned data, wherein the data may contain extra line breaks, extra spaces, special character tokens, and it may have spaces and periods within it that are extra and must be removed). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tripathy, Kaliski and Alagumuthu by adding above limitation as taught by Li to provide cleaned data to used in one or more of a wide variety of other applications or processing systems (see Li, abstract).

As to claim 22 all of the limitations of claim 8 have been addressed above. Tripathy, Kaliski and Alagumuthu do not explicitly disclose but Li teaches removing one or more extraneous line breaks from the data segment, as part of converting the data segment (Paragraph [0002], [0006]: Text normalization is then performed on the filtered data to provide cleaned data, wherein the data may contain extra line breaks, extra spaces, special character tokens, and it may have spaces and periods within it that are extra and must be removed). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tripathy, Kaliski and Alagumuthu by adding above limitation as taught by Li to provide cleaned data to used in one or more of a wide variety of other applications or processing systems (see Li, abstract).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathy, Kaliski and Alagumuthu in the view of Rao et al. (Patent No. : US 7886068 B1).

As to claims 23, 24, and 25, Tripathy, Kaliski and Alagumuthu do not explicitly disclose the limitation as recited. However similar art Rao teaches SSP header information that is hashed to generate the validator string typically includes information related to distinctive features of the SSP media data, e.g., author information for the SSP media data, title information for the SSP media data, duration of the SSP media data, average packet size for the SSP media data, etc. (column 10 lines 48-53, Column 8 lines 32-45). Hence, given the teaching Rao, one of the ordinary skill person would have been motivated to modify Tripathy, Kaliski and Alagumuthu to have the limitation as recited the claims to serve data to client systems in a fast and efficient manner (Rao, column 5 line 36).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169